Case 1:21-cv-20754-MGC Document 1 Entered on FLSD Docket 02/24/2021 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION


 UNITED STATES EQUAL EMPLOYMENT
 OPPORTUNITY COMMISSION,

                       Plaintiff,                            CIVIL ACTION NO.


                v.                                                COMPLAINT
                                                            JURY TRIAL DEMANDED

 NOBLE HOUSE SOLE, LLC

                   Defendant.
 ________________________________________


                                    NATURE OF THE ACTION

        This is an action under Title VII of the Civil Rights Act of 1964 and Title I of the Civil

 Rights Act of 1991 to correct unlawful employment practices on the basis of religion and to provide

 appropriate relief to Julienne Claude (“Ms. Claude”), a Seventh-Day Adventist, who was

 terminated because of her religion. As alleged with greater particularity below, Defendant, Noble

 House Sole, LLC. (“Solé Miami”), terminated Ms. Claude, a Room Attendant, because she could

 not work on Saturdays due to her religious beliefs.

                                    JURISDICTION AND VENUE

        1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337, 1343

 and 1345. This action is authorized and instituted pursuant to Section 706(f)(1) and (3) of Title

 VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.§ 2000e-5(f)(1) and (3) (“Title VII”)

 and pursuant to Section 102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a.




                                                 1
Case 1:21-cv-20754-MGC Document 1 Entered on FLSD Docket 02/24/2021 Page 2 of 6




        2.      The employment practices alleged to be unlawful were committed within the

 jurisdiction of the United States District Court for the Southern District of Florida Miami Division.

                                              PARTIES

        3.      Plaintiff, the United States Equal Employment Opportunity Commission (the

 “Commission”), is the agency of the United States of America charged with the administration,

 interpretation and enforcement of Title VII and is expressly authorized to bring this action by

 Sections 706(f)(1) and (3) of Title VII, 42 U.S.C. § 2000e-5(f)(1).

        4.      At all relevant times, Solé Miami has continuously been a Florida corporation doing

 business in the State of Florida and the City of Sunny Isles Beach, and has continuously had at

 least 15 employees.

        5.      At all relevant times, Solé Miami has continuously been an employer engaged in

 an industry affecting commerce under Sections 701(b), (g) and (h) of Title VII, 42 U.S.C. §§

 2000e(b), (g) and (h).

                                 ADMINISTRATIVE PROCEDURES

        6.      More than thirty days prior to the institution of this lawsuit, Ms. Claude filed an

 administrative charge with the Commission alleging violations of Title VII by Solé Miami.

        7.      Prior to the institution of this lawsuit, the Commission issued a Letter of

 Determination indicating that it found reasonable cause to believe that Solé Miami discriminated

 against Ms. Claude in violation of Title VII because of Ms. Claude’s religion.

        8.      Prior to the institution of this lawsuit, the Commission attempted to effect Solé

 Miami’s voluntary compliance with Title VII through informal methods of conciliation to remedy

 the practices found unlawful.

        9.      All conditions precedent to the institution of this lawsuit have been fulfilled.




                                                  2
Case 1:21-cv-20754-MGC Document 1 Entered on FLSD Docket 02/24/2021 Page 3 of 6




                                        STATEMENT OF FACTS

         10.    Solé Miami is a resort hotel in Sunny Isles Beach, Florida.

         11.    Ms. Claude is a practicing Seventh-Day Adventist.

         12.    On or about January 22, 2018, Solé Miami hired Ms. Claude as a Room Attendant.

         13.    At the time of her hire, Ms. Claude informed Solé Miami that she was a Seventh

 Day Adventist and could not work on Saturdays, and Solé Miami accommodated her request.

         14.    Ms. Claude did not work on Saturdays at Solé Miami from January 2018 through

 November 2018.

         15.    In approximately October 2018, Solé Miami hired a new Director of Housekeeping.

         16.    During a staff meeting in October or November 2018, the Director of Housekeeping

 asked Ms. Claude to work on Saturdays starting in December.

         16.    Ms. Claude advised the Director of Housekeeping that she could not work on

 Saturdays because of her religion.

         17.    In late November 2018, Solé Miami scheduled Ms. Claude to work on Saturday,

 December 1, 2018.

         18.    Ms. Claude reminded Solé Miami that she could not work due to her religion, but

 the Director of Housekeeping said she “didn’t want to hear it.” Similarly, the Front Desk Manager

 told Ms. Claude, “if you are unable to work on Saturdays, your place is not here.”

         19.    Ms. Claude advised Solé Miami that she would not report to work on Saturday,

 December 1, 2018.

         20.    Ms. Claude did not report to work on Saturday, December 1, 2018.,

         21.    Several other Room Attendants were given the day off on Saturday, December 1,

 2018.




                                                 3
Case 1:21-cv-20754-MGC Document 1 Entered on FLSD Docket 02/24/2021 Page 4 of 6




         21.    When Ms. Claude reported to work on Sunday, December 2, 2018, she was sent

 home.

         22.    On Monday, December 3, 2018, Ms. Claude met with Solé Miami’s Human

 Resources Director. The Human Resources Director advised Ms. Claude that she was terminated

 for not reporting to work on Saturday, December 1, 2018.

         23.    Solé Miami escorted Ms. Claude out of the building.

         24.    Ms. Claude was harmed and suffered damages as a result of Solé Miami’s

 termination of her employment.

                                      STATEMENT OF CLAIMS

         21.    As set forth in paragraphs 10-24, Solé Miami engaged in unlawful employment

 practices, in violation of Section 703(a)(1) of Title VII, 42 U.S.C. § 2000e-2(a)(1), by terminating

 Ms. Claude’s employment as a Room Attendant because of her religion.

         22.    The effect of the practices complained of in paragraphs 10-24 has been to deprive

 Ms. Claude of equal employment opportunities and otherwise adversely affect her status as a Room

 Attendant because of her religion.

         23.    The unlawful employment practices complained of in paragraphs 10-24 were

 intentional.

         24.    The unlawful employment practices complained of in paragraphs 10-24 above were

 done with malice or with reckless indifference to Ms. Claude’s federally protected rights.

                                       PRAYER FOR RELIEF

         Wherefore, the Commission respectfully requests that this Court:




                                                  4
Case 1:21-cv-20754-MGC Document 1 Entered on FLSD Docket 02/24/2021 Page 5 of 6




        A.      Grant a permanent injunction enjoining Solé Miami, its officers, agents, servants,

 employees, attorneys, and all persons in active concert or participation with it, from discriminating

 against employees on the basis of their religion.

        B.      Order Solé Miami to institute and carry out policies, practices, and programs which

 provide equal employment opportunities for employees with sincerely-held religious beliefs and

 which eradicate the effects of its past and present unlawful employment practices.

        C.      Order Solé Miami to institute a training program for all human resources personnel

 and supervisory officials to ensure compliance with federal laws and company policies on

 nondiscrimination in employment decisions.

        D.      Order Solé Miami to make whole Ms. Claude by providing appropriate back pay

 with prejudgment interest, in amounts to be determined at trial, and all other affirmative relief

 necessary to eradicate the effects of the unlawful employment practices including, but not limited

 to, reinstatement of Ms. Claude or front pay in lieu thereof.

        E.      Order Solé Miami to make Ms. Claude whole by providing compensation for past

 and future pecuniary losses resulting from the unlawful practices described in paragraphs 10-24

 including, but not limited to, job search expenses, medical-related expenses, and other out-of-

 pocket losses in amounts to be determined at trial.

        F.      Order Solé Miami to make Ms. Claude whole by providing compensation for past

 and future nonpecuniary losses resulting from the unlawful practices complained of in paragraphs

 10-24 above, including but not limited to emotional pain, suffering, inconvenience, loss of

 enjoyment of life, and humiliation, in amounts to be determined at trial.

        G.      Order Solé Miami to pay Ms. Claude punitive damages for its malicious and

 reckless conduct, as described in paragraphs 10-24 above, in amounts to be determined at trial.




                                                     5
Case 1:21-cv-20754-MGC Document 1 Entered on FLSD Docket 02/24/2021 Page 6 of 6




         H      Grant such further relief as the Court deems necessary and proper in the public

 interest.

         I.     Award the Commission its costs of this action.

                                     JURY TRIAL DEMAND

         The Commission requests a jury trial on all questions of fact raised by its Complaint.

 Dated: February 24, 2021.

                                              U.S. EQUAL EMPLOYMENT
                                              OPPORTUNITY COMMISSION

                                              SHARON FAST GUSTAFSON
                                              General Counsel

                                              ROBERT CANINO
                                              Acting Deputy General Counsel

                                              GWENDOLYN YOUNG REAMS
                                              Associate General Counsel
                                              131 M Street, N.E.
                                              Washington, DC 20507

                                              ROBERT E. WEISBERG
                                              Regional Attorney
                                              Florida Bar No. 285676

                                              /s/ Kristen Foslid
                                              KRISTEN FOSLID
                                              Supervisory Trial Attorney
                                              Florida Bar No: 688681
                                              Equal Employment Opportunity Commission
                                              Miami District Office
                                              Miami Tower
                                              100 S.E. 2nd Street, Suite 1500
                                              Miami, Florida 33131
                                              Tel: 786-648-5835
                                              Kristen.Foslid@eeoc.gov




                                                  6
